Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 16, 2016

                                       No. 04-16-00170-CV

                 IN THE INTEREST OF A.B.R. AND P.Y.R., CHILDREN,


                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CI-09297
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        On June 20, 2016, the day Appellant’s brief was due, we suspended the appellate
timetable to allow the parties to mediate. On July 22, 2016, after the parties could not agree on a
date and time to mediate, we reinstated the appellate timetable and Appellant’s brief was due.
Cf. CHCA Woman’s Hosp., L.P. v. Lidji, 403 S.W.3d 228, 234 (Tex. 2013) (tolling the expert
report deadline during the period from a nonsuit to refiling the petition, but not restarting the 120
day period to file).
        On August 4, 2016, after no brief or motion for extension of time to file the brief was
filed, we ordered Appellant to show cause in writing by August 15, 2016, why this appeal should
not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b), (c); Elizondo v.
City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.). We ordered
Appellant to include a reasonable explanation for Appellant’s failure to timely file the brief. See
TEX. R. APP. P. 38.8(a).
        On August 12, 2016, Appellant filed her response that included a reasonable explanation
and a request, in the alternative, to consider her response as a motion for extension of time to file
the brief until August 21, 2016.
      Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due on
August 21, 2016.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court